FIRST AMENDMENT TO LEASE

 

THIS AGREEMENT, made and entered into by and between LIT/HODGES INDUSTRIAL
TRUST, a Maryland real estate investment trust, successor in interest to M.D.
HODGES ENTERPRISES, INC., first party, (hereinafter referred to as "Landlord"),
and CARGO CONNECTION LOGISTICS CORP., a Delaware corporation, second party,
(hereafter referred to as "Tenant"), this 10th day of January, 2008.

 

W I T N E S S E T H:

 

WHEREAS, under date of October 22, 2002, Landlord and Tenant entered into a
Lease Contract (hereinafter referred to as "Lease"), for an original term of
sixty-five (65) months, commencing February 1, 2003 and ending June 30, 2008
covering premises (the "Premises") consisting of 27,520 Square Feet of office
and warehouse space located at 5192 Southridge Parkway, Suite 100, College Park,
Georgia 30349 (Building #406066).

 

WHEREAS, Tenant has continued to occupy the Premises under the provisions of the
Lease.

 

WHEREAS, Tenant now desires through this First Amendment to Lease to modify the
monthly rent schedule for the remaining term commencing March 1, 2008 and ending
June 30, 2008; and to extend the term of the Lease for an additional period of
one hundred twenty (120) months, with said Extended Term having a commencement
date of July 1, 2008, and an ending date of June 30, 2018.

 

NOW THEREFORE, in consideration of One ($1.00) Dollar paid by each party to the
other, the parties do hereby agree as follows:

 

A.            MODIFIED RENT SCHEDULE AND EXTENDED TERM (ONE HUNDRED TWENTY [120]
MONTHS) - The term of the Lease, as modified herein, shall be extended for an
additional period of one hundred twenty (120) months, with said Extended Term to
commence on July 1, 2008 and to end on June 30, 2018, on the same terms,
covenants and conditions as set forth in the Lease, except that the monthly
rental payable monthly in advance for the 27,520 Square Feet beginning March 1,
2008 shall be:

 

 

$10,664.00 monthly

In advance

MARCH 1, 2008 THROUGH FEBRUARY 28, 2009

TEN THOUSAND, SIX HUNDRED SIXTY-FOUR

AND 00/100 DOLLARS

 

Twelve (12)

Months

 

 

 

 

$10,893.33 monthly

In advance

MARCH 1, 2009 THROUGH FEBRUARY 28, 2010

TEN THOUSAND, EIGHT HUNDRED NINETY-THREE

AND 33/100 DOLLARS

 

Twelve (12)

Months

 

 

 

 

$11,122.67 monthly

In advance

MARCH 1, 2010 THROUGH FEBRUARY 28, 2011

ELEVEN THOUSAND, ONE HUNDRED TWENTY-TWO

AND 67/100 DOLLARS

 

Twelve (12)

Months

 

 

 

 

$11,352.00 monthly

In advance

MARCH 1, 2011 THROUGH FEBRUARY 29, 2012

ELEVEN THOUSAND, THREE HUNDRED FIFTY-TWO

AND 00/100 DOLLARS

 

Twelve (12)

Months

 

 

 

 

$11,581.33 monthly

In advance

MARCH 1, 2012 THROUGH FEBRUARY 28, 2013

ELEVEN THOUSAND, FIVE HUNDRED EIGHTY-ONE

AND 33/100 DOLLARS

 

Twelve (12)

Months

 

 

 

 

$11,810.67 monthly

In advance

MARCH 1, 2013 THROUGH FEBRUARY 28, 2014

ELEVEN THOUSAND, EIGHT HUNDRED TEN

AND 67/100 DOLLARS

 

Twelve (12)

Months

 

 

 

 

$12,040.00 monthly

In advance

MARCH 1, 2014 THROUGH FEBRUARY 28, 2015

TWELVE THOUSAND, FORTY

AND 00/100 DOLLARS

 

Twelve (12)

Months

 

 

 

 

$12,269.33 monthly

In advance

MARCH 1, 2015 THROUGH FEBRUARY 29, 2016

TWELVE THOUSAND, TWO HUNDRED SIXTY-NINE

AND 33/100 DOLLARS

 

Twelve (12)

Months

 

 

 

 

$12,498.67 monthly

In advance

MARCH 1, 2016 THROUGH FEBRUARY 28, 2017

TWELVE THOUSAND, FOUR HUNDRED NINETY-EIGHT

AND 67/100 DOLLARS

 

Twelve (12)

Months

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



CARGO CONNECTION LOGISTICS CORP.

First Amendment to Lease

Page 2

 

 

 

 

 

 

 

$12,728.00 monthly

In advance

MARCH 1, 2017 THROUGH JUNE 30, 2018

TWELVE THOUSAND, SEVEN HUNDRED TWENTY-EIGHT

AND 00/100 DOLLARS

 

Sixteen (16)

Months

 

B.            ACCEPTANCE OF PREMISES - One sheet dated August 27, 2002, as
revised through January 10, 2008, and covering 27,520 Square Feet of previously
occupied office and warehouse space known as 5192 Southridge Parkway, Suite 100,
covered by this First Amendment to Lease is attached hereto as EXHIBIT "A" and
by this reference is made a part hereof. After proper execution of this First
Amendment to Lease, by Landlord and Tenant, Landlord shall furnished all labor
and material as necessary to deliver the Premises as shown on EXHIBIT "A"
hereof, which plan identifies the work completed by Landlord with respect of the
Lease. Except for the foregoing, Tenant agrees to accept the Premises under the
provisions of the Lease, “WHERE IS, AS IS". In addition, Landlord agrees to
repaint and recarpet the office portion of the Premises at the end of the fifth
year of this First Amendment to Lease with Landlord’s standard finishes equal to
those shown on Exhibit “A”.

 

Note: Tenant shall be responsible for moving all furniture and equipment so that
the above Landlord’s Work can be performed. Said work shall be done after 6:00
PM on weekdays and anytime on weekends.

 

C.            RIGHT OF FIRST OPPORTUNITY (RFO) - Subject to and in accordance
with the following terms and conditions, Tenant shall have a single, one time
right of first opportunity (the "Right of First Opportunity") to lease, in its
then AS-IS condition, all (but not less than all) of that certain area in the
Building that is contiguous to the Premises, known as 5192 Southridge Parkway,
Suite 104, College Park, Georgia 30349, and consisting of approximately 13,760
square feet (the "RFO Space") and being presently occupied by STRATEGIC
ENTERPRISES, L.L.C., (together with its successors and assigns the "Existing
Tenant").

 

1.             Should the Landlord receive an interest in leasing all or any
portion of the RFO Space from a bona fide third party prospect other than the
Existing Tenant, Landlord shall notify Tenant thereof in writing, which notice
shall set forth, as the Base Rent for the RFO Space, the then-prevailing "Market
Rate" on a per square foot basis as then announced by Landlord for the Building
for new tenants in the Building. When establishing the Market Rate for the RFO
Space the Landlord shall take into account among other things, the location of
the Premises, quality of construction, stacking height, quality and type of
paving, sprinkler system, bay sizes, landscaping, age of improvements, and
comparable obligations of Landlord. Such notice shall also set forth the minimum
duration of the lease required by Landlord for the RFO Space. Tenant shall have
two (2) business days after Landlord's notice to respond as to whether or not
Tenant desires to lease the entire RFO Space upon the terms established in
Landlord's written notice. If Tenant elects not to lease the RFO Space or fails
to respond within such two (2) business day period, then Tenant's Right of First
Opportunity shall automatically terminate.

 

2.             Tenant acknowledges that Tenant's Right of First Opportunity as
set forth in this Paragraph C. is and shall at all times be subject and
subordinate to (i) the Existing Tenant's desire to renew its lease for the RFO
Space which is presently set to expire on   January 31, 2011, and (ii) the prior
rights, if any, of any existing tenants or their successors and assigns.

 

3.             If Tenant elects to lease the RFO Space the duration of the Lease
will be not less than the duration set forth in Landlord's notice as described
above, (and in no event less than the duration of the remainder of the original
term of the Lease for the Premises), and the Base Rent for the RFO Space shall
be an amount equal to the Base Rent rate set forth in Landlord's notice as
described above. Base Rent for the RFO Space shall commence on the date Landlord
delivers possession of the RFO Space to Tenant. Moreover, if Tenant elects to
lease the RFO Space, Tenant's share of Taxes and Common Area Expenses shall be
appropriately increased to reflect the increased size of the Premises. Except as
expressly set forth to the contrary in Landlord's notice as described above,
from and after the date Tenant is required to pay Base Rent hereunder with
respect to RFO Space, all other terms and conditions of this Lease shall apply
to the RFO Space and the RFO Space shall be deemed to be a part of the Premises,
and Tenant shall have no further Right of First Opportunity.

 

Form last revised February 2007

 

 

 

 

 


--------------------------------------------------------------------------------



CARGO CONNECTION LOGISTICS CORP.

First Amendment to Lease

Page 3

 

 



4.             Tenant's right to exercise the Right of First Opportunity and to
lease the RFO Space shall be contingent upon the Tenant not being in Default
under the Lease, either at the time of Tenant's election to lease the RFO Space
or as of the commencement of this Lease as it relates to the RFO Space.
Notwithstanding anything in this Lease to the contrary, Tenant shall have no
right to exercise the Right of First Opportunity nor shall Landlord have any
obligation to submit an offer to Tenant with respect to the RFO Space before
entering into a third party lease with respect thereto at any time (i) during
which Tenant is in Default under the Lease (after the lapse of all applicable
grace or cure periods), or (ii) when the Lease is not in full force and effect,
(iii) Tenant has subleased all or any portion of the Premises or assigned the
Lease, or (iv) when there remains less than twelve (12) months in the term of
this Lease (taking into account Tenant's exercise of any renewal rights provided
for in this Lease).

 

D.            NEW LEASE AND RIGHT TO TERMINATE - If, after the commencement of
the term of this First Amendment to Lease, Tenant desires to relocate to another
building within Landlord’s portfolio, and Landlord and Tenant enter into a New
Lease for a minimum term of five (5) years with a minimum square footage of
40,000 Square Feet at the then “market rent”, the Lease, as amended, herein,
shall be terminated as of the day before the rent commencement date of said New
Lease.

 

Except as herein expressly modified or amended, the terms and conditions of the
Lease are hereby ratified and confirmed; provided, however, that to the extent,
if any, that the terms and the provisions of this First Amendment to Lease
conflict with the terms in the Lease, this First Amendment to Lease shall
control and supersede such Lease.

 

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals
the day and year first above written.

 

Signed, sealed and delivered as of the 29th day of

 

LIT/HODGES INDUSTRIAL TRUST,

February, 2008, as to Landlord, in the presence of:

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Emily Lawery

 

By:

/s/ Todd R. Blalock

Unofficial Witness

 

Name:

TODD R. BLALOCK

 

 

Title:

Vice President

 

 

 

 

/s/ June L. Swen

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered as of the 25th day of

 

CARGO CONNECTION LOGISTICS CORP.,

February, 2008, as to Tenant, in the presence of:

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

/s/ William O’Connell

 

By:

/s/ Scott Goodman, Treasurer

Unofficial Witness

 

Name:

Scott Goodman

 

 

Title:

Treasurer

 

 

 

 

/s/ Janice DeMilia

 

 

 

Notary Public

 

 

 

ID#01DE5099299

 

 

[CORPORATE SEAL]

4/18/08

 

 

 

 

 

 

Form last revised February 2007

 

 

 

 

 

 

 